              1     MICHAEL A. BURKE, ESQ. (SBN: 11527)
                    mburke@rssblaw.com
              2     HANNAH E. WINSTON, ESQ. (SBN: 14520)
              3     hwinston@rssblaw.com
                    ROBISON, SHARP, SULLIVAN & BRUST
              4     71 Washington Street
                    Reno, Nevada 89503
              5     Telephone: (775) 329-3151

              6     L.!EDWARD HUMPHREY, ESQ. (SBN: 9066)
                    Ed@hlawnv.com
              7     HUMPHREY LAW PLLC
              8     201 W. Liberty Street, Suite 350
                    Reno, Nevada 89501
              9     Telephone: (775) 420-3500

              10    Attorneys for Plaintiff Stellar Snacks LLC
              11
                                               UNITED STATES DISTRICT COURT
              12

              13                                      DISTRICT OF NEVADA

              14

              15     STELLAR SNACKS LLC, a Nevada                     Case No. 3:19-cv-00716-MMD-CLB
                     limited liability company,
              16
                                                  Plaintiff,          STIPULATION AND ORDER TO
              17                                                      DISMISS CASE WITHOUT
                     vs.
                                                                      PREJUDICE
              18
                     JM CONSTRUCTION ENGINEERING,
              19     INC. a California corporation; and JOHN
                     DOES 1-10, inclusive,
              20
                                                  Defendants.
              21

              22           It is hereby STIPULATED AND AGREED by and between Plaintiff STELLAR
              23    SNACKS, LLC (“Plaintiff”) and Defendant JM CONSTRUCTION ENGINEERING, INC
              24    (collectively “Defendant”), by and through their attorneys of record, as follows:
              25           1.     Pursuant to this Court’s Order to Show Cause dated March 25, 2020 (ECF.
              26    27), Plaintiff undertook to review and confirm whether any of its owners/members are
              27    residents of California which is the State of incorporation of Defendant. In conducting this
              28    review, Plaintiff determined that one of its investors that holds a 1% ownership interest in
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
                                                                  1
              1     Plaintiff resides in California. Given that finding, diversity jurisdiction cannot be
              2     maintained; and therefore, this Court lacks subject matter jurisdiction. This determination
              3     was immediately disclosed to Counsel for Defendant.
              4            2.!    In subsequent discussions amongst counsel, it was agreed that the parties!
              5     will stipulate to dismiss the above captioned action without prejudice so that Plaintiff could
              6     refile its Complaint in the Second Judicial District Court of the State of Nevada, County of
              7     Washoe which all parties believe to be the proper venue for this matter.
              8            3.!    Therefore, based upon the foregoing, the Parties hereby agree that, in!
              9     accordance with Fed.R.Civ.P. 41(a)(1)(A)(ii), all claims asserted herein should be
              10    dismissed without prejudice, with all parties bearing their own fees and costs.
              11    IT IS SO STIPULATED.
              12     DATED this 6th day of April, 2020.                     DATED this 6th day of April, 2020.
              13     KOELLER, NEBEKER, CARLSON,                             ROBISON SHARP SULLIVAN & BRUST
                     HALLUCK, LLP.
              14

              15        /s/ David C. Bass______________                     __/s/ Michael A. Burke_____________
                     STEPHANIE L. YOUNG, ESQ.                               MICHAEL A. BURKE, ESQ.
              16     DAVID C. BASS, ESQ.                                    71 Washington St.
                     1478 Stone Point Drive, Suite 400                      Reno, NV 89503
              17     Roseville, CA 95661
                     Attorneys for Defendant JM Construction &
              18                                                            L. EDWARD HUMPHREY, ESQ.
                     Engineering, Inc.
                                                                            HUMPHREY LAW PLLC
              19                                                            201 W. Liberty Street, Suite 350
                                                                            Reno, Nevada 89501
              20                                                            Attorneys for Plaintiff
              21

              22    IT IS SO ORDERED.
              23           DATED this _____
                                       6th  day of April, 2020.
              24

              25                                          __________________________________________
                                                          UNITED STATES DISTRICT COURT JUDGE
              26

              27

              28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
                                                                    2
                    Case 3:19-cv-00716-MMD-CLB Document 29 Filed 04/06/20 Page 3 of 3


                                                  CERTIFICATE OF SERVICE
              1

              2           I certify that I am an employee of ROBISON, SHARP, SULLIVAN & BRUST, and
              3     that on this date I caused to be served a true copy of the STIPULATION AND ORDER TO
              4     DISMISS CASE WITHOUT PREJUDICE on all parties to this action by the method(s)
              5     indicated below:
              6
                          by placing an original or true copy thereof in a sealed envelope, with
              7           sufficient postage affixed thereto, in the United States mail at Reno, Nevada,
                          addressed to:
              8
                                 Stephanie L. Young, Esq.
              9                  David C. Bass, Esq.
                                 Koeller, Nebeker, Carlson & Haluck, LLP
              10
                                 1478 Stone Point Drive, Suite 400
              11                 Roseville, CA 95661

              12
                     X    by using the Court’s file and serve system.
              13
                    ____ by electronic email addressed to:
              14
                          by personal delivery/hand delivery addressed to:
              15
                    ____ by Federal Express, standard overnight delivery, addressed to:
              16

              17          DATED: This      6th   day of April, 2020.

              18                                               /s/ Mary Carroll Davis
                                                             Employee of Robison, Sharp, Sullivan & Brust
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
                                                                 3
